DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 14, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al. (US 2017/0303265 A1) (Islam herein after).

Re Claim 1, Islam discloses a method implemented by a first device, the method comprising: 
receiving, by the first device (UE 604, Figure 6) from a second device (Baes Station 602, Figure 6), a signal using each beam of a first subset of beams (beams a-h) of a beam set (beams a-h)arranged in a layout (UE receive one or more of the BRSs 612a-h, each of which may correspond to a respective beam of the beams 620 a-h, [0116], beam pattern, Figure 6); 
measuring, by the first device, a beam quality of the signal received using each beam of the first subset of beams (UE 604 may transmit, to the base station 602, a first indication of one or more beam indexes corresponding to one or more of the beams 620a-h having a best (e.g., highest) signal quality measured for a respective received BRS of the BRSs 612a-h (e.g., a beam index corresponding to the sixth beam 620f), [0116]); 
estimating, by the first device, a beam quality of the signal for each beam of a second subset (beams c-f) of beams of the beam set, the first subset of beams and the second subset of beams comprising different beams, and the estimating being in accordance with the measured signal quality of the first subset of beams (the base station 602 may transmit the BRRSs 614c-f through the respective beams 620c-f that are close or proximate to the one or more beams corresponding to the one or more beam indexes indicated by the first indication. The UE 604 may receive one or more of the BRRSs 614c-f, each of which may correspond to a respective beam of the beams 620c-f. The UE 604 may select or identify at least one beam index corresponding to one of the beams 620c-f based on the reception of the one or more BRRSs 614c-f (e.g., the UE 604 may identify one or more BRRSs 614c-f having a highest signal quality).); 
selecting, by the first device, a beam from the beam set, selecting the beam being in accordance with the measured beam quality and the estimated beam quality (The UE 604 may transmit, to the base station 602, a second indication of one or more beam indexes corresponding to one or more of the beams 620c-f having a best (e.g., highest) signal quality measured for a respective received BRRS of the BRRSs 614c-f (e.g., a beam index corresponding to the sixth beam 620f), [0116]); and 
communicating, by the first device with the second device, using the selected beam (The base station 602 and the UE 604 may communicate through a new active beam, which may correspond to the beam index indicated by the second indication, such as the sixth beam 620f, [0116]).

Re Claim 3, Islam discloses the method of claim 1, a coverage area of each beam of the second subset of beams partially overlapping a coverage area of at least two beams of the first subset of beams (beams e-f, Figure 6, [0116]).

Re Claim 7, Islam discloses the method of claim 1, wherein the beam quality comprises at least one of a signal plus interference to noise ratio (SINR) of the signal, a signal to noise ratio (SNR) of the signal, a reference signal received power (RSRP) of the signal, a reference signal received quality (RSRQ) of the signal, or a received signal power of the signal (the second indication 565 may include a resource index (e.g., a BRRS-RI) and/or a reference power (RP) associated with the reception of the BRRS as measured by the UE 504 (e.g., a BRRS-RP). The base station 502 may then communicate with the UE 504 through the selected beam 525, [0096]).

Re Claim 8, Islam discloses the method of claim 1, the first device being a user equipment (UE) (UE 604, Figure 6), and the second device being an access node (base station 602, Figure 6).

Re Claim 14, Islam discloses a first device comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions (processor, [0042]) to: 
receive, from a second device, a signal using each beam of a first subset of beams of a beam set arranged in a layout (UE receive one or more of the BRSs 612a-h, each of which may correspond to a respective beam of the beams 620 a-h, [0116], beam pattern, Figure 6); 
measure a beam quality of the signal received using each beam of the first subset of beams (UE 604 may transmit, to the base station 602, a first indication of one or more beam indexes corresponding to one or more of the beams 620a-h having a best (e.g., highest) signal quality measured for a respective received BRS of the BRSs 612a-h (e.g., a beam index corresponding to the sixth beam 620f), [0116]); 
estimate a beam quality of the signal for each beam of a second subset of beams of the beam set, the first subset of beams and the second subset of beams comprising different beams, and the estimating of the beam quality of the signal being in accordance with the measured signal quality of the first subset of beams (the base station 602 may transmit the BRRSs 614c-f through the respective beams 620c-f that are close or proximate to the one or more beams corresponding to the one or more beam indexes indicated by the first indication. The UE 604 may receive one or more of the BRRSs 614c-f, each of which may correspond to a respective beam of the beams 620c-f. The UE 604 may select or identify at least one beam index corresponding to one of the beams 620c-f based on the reception of the one or more BRRSs 614c-f (e.g., the UE 604 may identify one or more BRRSs 614c-f having a highest signal quality).); 
select a beam from the beam set, selecting the beam being in accordance with the measured beam quality and the estimated beam quality (The UE 604 may transmit, to the base station 602, a second indication of one or more beam indexes corresponding to one or more of the beams 620c-f having a best (e.g., highest) signal quality measured for a respective received BRRS of the BRRSs 614c-f (e.g., a beam index corresponding to the sixth beam 620f), [0116]); and 
communicate, with the second device, using the selected beam (The base station 602 and the UE 604 may communicate through a new active beam, which may correspond to the beam index indicated by the second indication, such as the sixth beam 620f, [0116]).

Re Claim 16, Islam discloses the first device of claim 14, a coverage area of each beam of the second subset of beams partially overlapping a coverage area of at least two beams of the first subset of beams (beams e-f, Figure 6, [0116]).

Re Claim 20, Islam discloses the first device of claim 14, wherein the beam quality comprises at least one of a signal plus interference to noise ratio (SINR) of the signal, a signal to noise ratio (SNR) of the signal, a reference signal received power (RSRP) of the signal, a reference signal received quality (RSRQ) of the signal, or a received signal power of the signal (the second indication 565 may include a resource index (e.g., a BRRS-RI) and/or a reference power (RP) associated with the reception of the BRRS as measured by the UE 504 (e.g., a BRRS-RP). The base station 502 may then communicate with the UE 504 through the selected beam 525, [0096]).

Allowable Subject Matter
Claims 2, 4-6, 9-10, 15, 17-19, 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631